Citation Nr: 0520581	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO rating decision which denied 
service connection for PTSD, and found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hepatitis and for a 
seizure disorder.  In March 2005 this matter was remanded to 
the RO in order for the veteran to be scheduled for a hearing 
before a Veterans Law Judge at the RO.  In May 2005 the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  During service the veteran did not engage in combat with 
the enemy.

2.  There is no credible supporting evidence of an inservice 
stressor.

3.  An April 1996 RO rating decision found that new and 
material evidence had not been submitted to reopen claims for 
service connection for hepatitis and for a seizure disorder; 
the veteran did not appeal that decision and it is final.  

4.  Evidence received since the April 1996 rating decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
hepatitis, and does not raise a reasonable possibility of 
substantiating that claim. 

5.  Evidence received since the April 1996 rating decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a 
seizure disorder, and does not raise a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The April 1996 RO rating decision, which found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for hepatitis and for a seizure 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2004).

3.  Evidence received since the April 1996 rating decision is 
new, but not material; thus, the claim for service connection 
for hepatitis is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  Evidence received since the April 1996 rating decision is 
new, but not material; thus, the claim for service connection 
for a seizure disorder is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran served on active duty in the Army from September 
1969 to March 1972, including one year and nine months in 
Vietnam.  It appears he served in Vietnam from June 1970 
until just prior to his discharge from service in March 1972.  
Service personnel records show that he was assigned to 
Company A of the 31st Engineer Battalion from June 1970 to 
October 1971 and that he was assigned to HHC Company of the 
31st Engineer Battalion from November 1971 until his 
discharge from service.  

The record reflects that there have been a number of 
diagnoses of PTSD in recent years, and doctors have 
attributed the condition to the veteran's report of being 
involved in combat as well as other more specific purported 
Vietnam stressors.  The outcome of the claim for service 
connection for PTSD essentially turns on satisfactory proof 
of a service stressor.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:  (1) A person must have been 'exposed 
to a traumatic event' in which 'the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others' and (2) 
'the person's response [must have] involved intense fear, 
helplessness, or horror.'  Cohen v. Brown, 10 Vet.App. 128, 
141 (1997) (quoting Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994)).

When a claim for PTSD is based on a noncombat stressor, "the 
noncombat veteran's testimony alone is insufficient proof of 
a stressor."  Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence."  Id.  The record must contain 
service records or other independent credible evidence to 
corroborate his testimony as to the alleged stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those 
service records that are available must support and not 
contradict his lay testimony concerning the non-combat 
stressors.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

The veteran's service records indicate that while in Vietnam 
he worked as a wheeled vehicle mechanic.  He received no 
combat decorations and there is no other objective evidence 
of participation in combat.  As noted above he was assigned 
to the 31st Engineer Battalion while in Vietnam.  Upon the 
evidence of record, the Board is unable to find that the 
veteran personally participated in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In December 2004 the veteran submitted a statement along with 
copies of records he had received from the National Archives 
and Records Administration.  Although this was received after 
the RO had certified his appeal to the Board, the veteran 
subsequently submitted a waiver of initial RO review of the 
evidence.  Thus, the Board may consider this evidence herein.  
38 C.F.R. § 20.1304.

Received from the veteran were excerpts from Operational 
Reports - Lessons Learned (OR-LLs) submitted by the 31st 
Engineer Battalion for the period ending April 1971 and the 
period ending October 1971.  The veteran contends that this 
evidence "clearly shows that [he] experienced combat 
stressors while serving in Vietnam".  In support of his 
claim he also essentially contends that pursuant to the U.S. 
Court of Appeals for Veterans Claims (Court) holding in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), these reports 
from the 31st Engineer Battalion that he submitted are 
sufficient to corroborate his inservice stressors and grant 
his claim.

As noted above, the veteran submitted excerpts from two 
different OR-LLs which cover one six month period ending in 
April 1971 and another six-month period ending in October 
1971.  The veteran's service personnel records confirm that 
for the two periods of time covered by these OR-LLs, he was 
assigned to Company A of the 31st Engineer Battalion.  

The OR-LLs excerpts for the period ending in April 1971 are 
annotated by the veteran to highlight the number of Purple 
Heart awards during that period, the number of casualties, 
and several of the significant enemy activities during that 
period.  Of the highlighted significant enemy events, only 
two of them specifically and clearly reference Company A; the 
others reference other companies attached to the 31st 
Engineer Battalion.  These two events involving Company A 
include a Company A courier truck receiving small arms fire 
in February 1971 and Company A's bucketloader being hit with 
a mine in March 1971. 

The OR-LLs excerpts for the period ending in October 1971 
show that headquarters of the 31st Engineer Battalion had 
been located at Long Binh for the entire reporting period, 
May 1 through October 31, 1971.  At the beginning of this 
period the battalion consisted of one headquarters company, 
three combat line companies, one attached light equipment 
company, and one modified direct support unit.  Two land 
clearing companies were later attached.  The 31st Engineer 
Battalion's area of responsibility included all of Military 
Region III which included the provinces of Tay Ninh, Binh 
Duong, Phuoc Long, Binh Long, Bien Hoa, Long Khanh, Hua 
Nghia, Phuoc Tuy, Qia Dinh, and Binh Tuy.  It was also noted 
that the battalion had undertaken a combat support mission in 
Military Region I and another project in Military Region II.  
The veteran highlighted a large portion of page 6 of the OR-
LLs, which details enemy contacts and activities, as well as 
the number of soldiers killed in action and wounded in 
action.  A careful review of these incidents, however, shows 
that none of them specifically refer to Company A of the 31st 
Engineer Battalion, the company which the veteran was 
assigned to during this reporting period.  Rather, these 
incidents involve other companies attached to the 31st 
Engineer Battalion and are located in several different 
geographic locations.

As will be more fully explained below, the Board finds that 
the situation in Pentecost is different from the situation 
presented by this veteran, and therefore, the holding in 
Pentecost does not provide a basis upon which to grant the 
veteran's claim for service connection for PTSD.  

In Pentecost, the veteran was stationed in Vietnam and served 
as a warehouseman and messman at the U.S. air base at Da Nang 
from February 1967 to May 1968.  He alleged that he had PTSD 
due to his unit experiencing enemy rocket attacks while 
stationed at Da Nang.  The veteran submitted his unit log and 
unit records, which included independent descriptions of 
rocket attacks his unit experienced when he was stationed at 
Da Nang.  The Court found that the unit records corroborated 
the veteran's assertion that enemy rocket attacks occurred 
during the time period he was stationed at Da Nang.  The 
Court noted that the veteran had offered independent evidence 
of the occurrence of a stressful event, and the evidence 
implies his personal exposure.  Although the unit records did 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks.  The Court further found that the veteran's presence 
with his unit at the time such attacks occurred corroborates 
his statement that he experienced such attacks personally.  
The Court reversed the Board's decision finding that the 
Board erred in interpreting the corroboration requirement too 
narrowly by requiring the veteran to corroborate his actual 
proximity to and participation in the rocket attacks on Da 
Nang.  Pentecost, supra.

In this case, the veteran has essentially indicated that his 
PTSD stressors involved all of the enemy attacks that the 
31st Engineer Battalion was subjected to during the two 
reporting periods covered in the OR-LLs.  He basically 
contends that because he was assigned to the 31st Engineer 
Battalion he was subjected to all of those enemy attacks.  He 
has not, however, provided any specificity in naming these 
stressors, other than highlighting portions of the OR-LLs.  
The problem with this is that the 31st Engineer Battalion was 
not confined to one base or one area, as was the case of the 
veteran's unit in Pentecost.  As the OR-LLs reflect, the 31st 
Engineer Battalion's headquarters was at Long Binh, but the 
area of responsibility included several provinces.  Likewise, 
the enemy contacts and enemy attacks reported in the OR-LLs 
involve all of the different companies attached to the 31st 
Engineer Battalion and involve many different areas serviced 
by the 31st Engineer Battalion.  

The veteran has highlighted numerous enemy incidents and 
attacks, essentially claiming that these are his stressors 
and, in effect, claiming that he does not have to prove that 
he was personally involved in any of them.  While this may be 
the veteran's interpretation of the Pentecost case, the Board 
notes that this is simply not the holding of Pentecost.  The 
Court in Pentecost held that the fact that the veteran was 
assigned to and stationed with a unit that was present when a 
stressor event occurred shows that he was, in fact, exposed 
to the stressor event, and a veteran need not substantiate 
his actual presence during the stressor event.  In this case, 
however, there is no indication that the veteran was assigned 
to any company other than Company A during the reporting 
periods covered by the OR-LLs and there is no indication that 
he or, more generally, Company A was assigned to any of the 
various locations where the various enemy attacks took place.  

Moreover, the Board notes that even with regard to the two 
specific incidents that clearly involved Company A, the 
veteran has provide no independent description of being on or 
near a courier truck that received small arms fire nor has he 
mentioned being on or near a bucketloader that hit a mine.  
In Pentecost the veteran first described his unit being hit 
with rocket attacks, and these rocket attacks were later 
specifically confirmed by unit records.  In this case, the 
veteran is putting the cart before the horse by saying he was 
exposed to stressors as set out in the OR-LLs, without first 
specifying any stressor events.  The only stressor events 
cited by the veteran in his June 2002 statement and his 
October 2003 testimony were described as (1) being unable to 
return fire or to return to "help . . . buddies" while 
running combat support (including during the Tet offensive); 
(2) awakening to find the person who was supposed to be doing 
guard duty taking drugs; (3) witnessing a fellow soldier at 
Long Binh being crushed by a truck driven by a Vietnamese 
man.  Although the veteran also reported these same stressors 
in a subsequent VA treatment record, he failed to provide any 
specific details for any of these events to be verified, and 
has failed to mention them in his latest testimony and in his 
statement submitted in December 2004.  

As such, the Board concludes that the record does not 
corroborate claimed stressors in service and the veteran's 
statements alone are insufficient to establish stressor 
occurrence.  See Doran, supra; Pentecost, supra.

Although the veteran has been diagnosed with PTSD based on 
his reported Vietnam experiences, his reported inservice 
stressors have not been corroborated by credible supporting 
evidence.  Without a diagnosis of PTSD based on a verified 
stressor, service connection for that disorder may not be 
granted.  See 38 C.F.R. § 3.304(f); Cohen, supra.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection for PTSD is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence Claims

The Board notes that amendments to 38 C.F.R. § 3.156 changing 
the standard for finding new and material evidence are 
applicable in this case because the veteran's claims were 
filed after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Hepatitis

A May 1972 RO rating decision denied service connection for 
hepatitis, essentially based on a finding that there was no 
showing of a current disability.  The veteran did not appeal 
the May 1972 rating decision and it became final.  In April 
1996, the RO determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hepatitis.  The claim may be reopened only if new and 
material evidence was submitted since the April 1996 rating 
decision.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

At the time of the May 1972 rating decision denying service 
connection for hepatitis, the evidence on file consisted of 
service medical records only.  The RO essentially denied the 
veteran's claim based on a finding that there was no showing 
of any current hepatitis disability.  The RO indicated that 
the veteran's separation examination in March 1972 showed no 
such disability.  Additional evidence at the time of the 
April 1996 decision included statements by the veteran, and 
private and VA treatment records and reports, which the RO 
found did not reopen the claim.

Evidence submitted since the April 1996 RO rating decision 
includes VA treatment records, private treatment records, 
correspondence from the veteran, and the veteran's testimony.  
What was missing when the RO initially denied service 
connection in May 1972 was evidence showing that the veteran 
currently had hepatitis or had a current disability due to 
hepatitis.  A review of the evidence received since April 
1996 shows that although this evidence is new, it is not 
material.  VA treatment records showed that the veteran had a 
past medical history of hepatitis and that he had a hepatitis 
C risk assessment done elsewhere with a risk factor recorded 
in August 1970 in Vietnam.  Another VA treatment record dated 
in May 2002 showed that the veteran reported he had hepatitis 
and wanted his liver checked because he did not know which 
kind.  None of the medical records submitted, however, show 
that he had a current diagnosis of hepatitis or any 
disability resulting from hepatitis.  Although a private 
doctor speculated that the veteran's seizure disorder could 
be secondary to hepatitis, the private doctor clarified that 
this was only in the sense that anything is possible in 
medicine.  The private doctor further clarified that he did 
not know what type of hepatitis the veteran actually has or 
had.  

Thus, none of the new evidence shows that the veteran 
currently has hepatitis or has any current residual 
disability from the hepatitis for which he was treated in 
service.  Moreover, none of the new evidence provides an 
unestablished fact necessary to substantiate the claim for 
service connection for hepatitis and does not raise a 
reasonable possibility of substantiating the claim.  The 
veteran's assertions that he has hepatitis or that he has 
residual disability (including seizures) from the hepatitis 
he was treated for in service are also not material evidence, 
since he is a layman and has no competence to give an opinion 
on medical causation or diagnosis.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Thus, the Board concludes that new and 
material evidence has not been presented to reopen the 
veteran's claim for service connection for hepatitis and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Seizure Disorder

A September 1981 RO rating decision denied service connection 
for a seizure disorder, essentially based on a finding that 
there was no complaint of or treatment for a seizure disorder 
during service and there was no showing of a medical nexus 
between a current seizure disorder and service.  The veteran 
did not appeal that rating decision and it became final.  

An April 1996 RO rating decision essentially found that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a seizure disorder, 
essentially based on a finding that there was no competent 
medical evidence to show that a current seizure disorder was 
related to service or to the hepatitis which the veteran was 
treated for in service.  The veteran did not appeal the April 
1996 rating decision and it became final.  It is the last 
final disallowance of the claim for service connection for a 
seizure disorder.  The claim for service connection for a 
seizure disorder may be reopened only if new and material 
evidence was submitted since the April 1996 rating decision.  
38 U.S.C.A. §§ 5108, 7104; Manio, supra.

At the time of the April 1996 rating decision, the evidence 
on file consisted of service medical records, VA treatment 
records, private treatment records, and lay statements from 
the veteran and others.  In April 1996 the RO essentially 
denied the veteran's claim based on a finding that there was 
no new and material evidence showing that the veteran's 
current seizure disorder was related to service or to the 
hepatitis which he was treated for in service.  Service 
medical records showed no complaints of seizures or finding 
of a seizure disorder.  The medical evidence of record showed 
that the veteran had a current seizure disorder that was 
first diagnosed post-service in 1981.  At that time (in 1981) 
the veteran indicated that was the first time he had such 
seizures.  

In a June 1995 statement, a private physician indicated that 
in answer to the veteran's question of whether his seizure 
disorder might conceivably be related to the hepatitis which 
he developed while on active duty, he would have to answer 
"yes, that is certainly possible".  In a December 1995 
statement the same private physician indicated that he 
answered in the affirmative only in the sense that anything 
was possible in medicine and perhaps someday a causal 
relationship would be know.  The private physician indicated 
that he was unaware of any established relationship between 
hepatitis and epilepsy nor had he been able to locate any 
articles suggesting that such existed.  The private physician 
further indicated that the only exception would be chronic 
active hepatitis, in which case ongoing hepatic dysfunction 
would predispose one to seizure activity and the physician 
did not know what type of hepatitis the veteran actually has 
or had.  

Evidence submitted since the April 1996 RO rating decision 
includes VA treatment records, private treatment records, 
correspondence from the veteran, lay statements, and the 
veteran's testimony.  What was missing when the RO initially 
denied service connection in September 1981 and when the RO 
found that new and material evidence had not been submitted 
in April 1996 was evidence showing that the veteran's current 
seizure disorder was related to service in any way, including 
to the hepatitis for which he was treated in service.  A 
review of the evidence received since April 1996 shows that 
although this evidence is new, it is not material.  Medical 
records show that the veteran continued to receive treatment 
for his seizure disorder.  None of the medical records 
submitted, however, show that his current seizure disorder 
was related in any way to service.  

The veteran testified that he started having seizures two 
weeks after he was separated from service, and that he 
received treatment at that time but that he was unable to 
obtain those records because the facility did not maintain 
records back that far.  He also submitted lay statements from 
his mother, his sister, and a friend, all of whom claimed 
that they witnessed the veteran having a seizure right after 
his separation from service.  While the veteran, his mother, 
his sister, and his friend, are certainly competent to 
describe what they observed or experienced and to describe 
the symptoms of a reported seizure, they are laypersons and 
are not competent to give an opinion on medical causation or 
diagnosis or to opine that the veteran was experiencing a 
seizure at that time or that the veteran had a seizure 
disorder at that time.  Layno, supra.  

Thus, none of the new evidence shows that the veteran's 
seizure disorder is related to service or to the hepatitis he 
was treated for in service.  Moreover, none of the new 
evidence provides an unestablished fact necessary to 
substantiate the claim for service connection for a seizure 
disorder and does not raise a reasonable possibility of 
substantiating the claim.  Thus, the Board concludes that new 
and material evidence has not been presented and the claim 
for service connection for a seizure disorder is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him a notice letter in June 
2002. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to the claim for service connection for PTSD, the 
veteran has reported ongoing VA treatment for his PTSD.  
Although at the May 2005 hearing the veteran indicated that 
he had received ongoing and recent VA treatment for his PTSD, 
the Board notes that such records are not relevant to the 
determinative question in this matter - whether there is 
credible supporting evidence of the veteran's claimed 
inservice stressor events.  The veteran has a diagnosis of 
PTSD, which VA has acknowledged; thus, additional evidence 
showing a diagnosis of and treatment for PTSD would be 
cumulative and would not aid the veteran in substantiating 
his claim.  As explained above, what is missing is credible 
supporting evidence of the veteran's claimed inservice 
stressor events.  There is no indication that obtaining 
additional VA treatment records for the veteran at this point 
will aid him in substantiating his claim.  With regard to a 
VA examination, the Board similarly notes that such an 
examination is not necessary to make a decision in this 
claim, as such an examination would not provide what is 
missing from the veteran's claim - credible supporting 
evidence of the veteran's claimed inservice stressor events.  
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim for service 
connection for PTSD.

With regard to the claims to reopen, the Board notes that VA 
has obtained VA treatment records for the veteran, per his 
instructions, and has attempted to obtain all private 
treatment records cited by the veteran.  With regard to 
treatment records from the Bethesda Medical Building, the 
physician's name was needed in order to search for records 
and the veteran has been unable to provide this.  With regard 
to treatment records from D.C. General Hospital, that 
facility indicated in a November 2003 letter that they 
destroy their records after ten years.  Thus, it appears that 
any further efforts to obtain records from either of those 
facilities would be futile, and the veteran was notified of 
this situation in the June 2004 supplemental statement of the 
case.  With regard to applications to reopen previously 
denied service connection claims, the Board notes that a VA 
examination is not warranted until a claim has been reopened 
with new and material evidence.  Thus, the Board finds that 
VA examinations are not necessary to make a decision on these 
claims and therefore concludes that VA has satisfied the duty 
to assist the veteran.


ORDER

Service connection for PTSD is denied.

New and material evidence has not been submitted and the 
claim to reopen a claim of entitlement to service connection 
for hepatitis is denied.

New and material evidence has not been submitted and the 
claim to reopen a claim of entitlement to service connection 
for a seizure disorder is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


